Citation Nr: 1740411	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-35-092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine.

2.  Entitlement to service connection for degenerative disc disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to May 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case is currently under the jurisdiction of the RO in New Orleans, Louisiana.

In February 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the record.  

In March 2014, the Board reopened the issue of entitlement to service connection for degenerative disc disease of the cervical and thoracolumbar spine and remanded both issues for further development.  The Board also remanded the issue of service connection for chronic gastritis.  In November 2016, the Board again remanded the issues for further development to include new VA examinations.  During the remanded period, service connection was granted for GERD with gastritis and that issue is no longer before the Board.  The requested development was undertaken, on the remaining issues and the case has been returned to the Board for further appellate review.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary for the issues of service connection for degenerative disc disease of the cervical and thoracolumbar spine prior to appellate review.

The Veteran's service treatment records (STR's) reflect treatment for back pain after a fall from a ladder, resulting in a diagnosis of low back strain.  A March 1993 Report of Medical History notes chronic intermittent mid-back pain that was more severe in the last 4 months.  Post-service VA and private treatment records show continuing treatment for cervical and thoracolumbar complaints of pain.  

At the February 2012 Board hearing, the Veteran testified that he has had back pain since service and that the pain has increased in severity since service.  

In a November 2016 remand, the Board found the July 2014 VA spine examination was inadequate as the examiner's rationale appeared to be based on a lack of evidence of chronicity, despite the Veteran's credible reports of continued back pain since service, a worsening of that pain since service, to include medical treatment since 2000.  Accordingly, the AOJ was instructed to schedule the Veteran for new VA cervical and thoracolumbar spine examinations and opinions.

A February 2017 VA spine examination reflects that the examiner found that the Veteran's degenerative disc disease of the cervical, thoracic, and lumbar spine were less likely as not related to service.  The rationale provided was that the medical records available for review are silent for the above conditions, and the Veteran was treated for them after discharge.  

Unfortunately, the Board finds the VA examiner's report to be inadequate for rating purposes.  The examiner's negative opinion and rationale is based on an inaccurate factual premise.  The Veteran's STR's reflect treatment for back pain after a fall from a ladder, resulting in a diagnosis of low back strain.  A March 1993 Report of Medical History notes chronic intermittent mid-back pain that was more severe in the last 4 months.  Additionally, the VA examiner's opinion does not take into account the Veteran's credible reports of symptoms of neck and back pain beginning in service and continuing since then.  At the February 2012 Board hearing, the Veteran testified that he has had back pain since service and that pain has increased in severity since service.  Post-service VA and private treatment records show continuing treatment for cervical and thoracolumbar complaints of pain.  

Where VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, a new VA examination and opinion are necessary to ascertain whether the Veteran's current DDD of the cervical and thoracolumbar spine is etiologically related to the in-service treatment for back pain and resulting diagnosis of low back strain, after a fall from a ladder.  The opinion should also take into account the Veteran's contentions.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to ascertain the current nature and etiology of his degenerative disc disease of the cervical, thoracic and lumbar spine.  A complete rationale for any opinions must be provided.  The examiner should review the claims file and note that review in the report.  Any necessary tests or studies should be conducted to include x-rays.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's degenerative disc disease of the cervical, thoracic and/or lumbar spine are of service onset or otherwise related to the Veteran's period of active duty service.

The examiner must consider the Veteran's statements/testimony regarding the incurrence of the symptoms of his claimed disabilities in service, to include when he fell from a ladder and strained his back, and/or manifestations of the disorders and his statements/testimony regarding the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet App. 23 (2007).  

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.  Specifically, the examiner should consider the Veteran's statements of continued back pain since service, to include medical treatment since 2000.  

2.  The AOJ should review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

